DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in an interview with Mr. Shane Jensen on Friday, November 5th, 2021.
The application has been amended as follows: 

1. (Previously Presented) A physical adapter comprising:
a single common physical interface configured to receive at least one data stream from a signal processing equipment;
a demultiplexer configured to process the at least one data stream and output :
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality; and
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality, wherein the reconstruction data is indicative of a difference between the rendition of the signal at the second, higher level of quality and a further rendition of the signal at the second, higher 
a first decoder configured to decode the first extracted data stream and to output a first decoded data stream;
a second decoder configured to process the first decoded data stream and the second extracted data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data;
wherein the single common physical interface is further configured to output to the signal processing equipment at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal,
wherein an encoder is configured to encode the reconstructed rendition of the signal at the second, higher level of quality prior to the output of said reconstructed rendition of the signal at the second, higher level of quality and/or the data derived from the reconstructed rendition of the signal at the second, higher level of quality, the encoder being connected to and separate from the second decoder and separate from the first decoder,
wherein the physical adapter is configured to be connectable to the signal processing equipment via the single common physical interface and, when connected to the signal processing equipment, the physical adapter being configured to increase the quality of the rendition of the signal relative to the first level of quality by outputting to the signal processing equipment at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal.

2. (Cancelled)

3. (Previously Presented) A physical adapter according to claim 1, wherein the at least one data stream is a Moving Picture Experts Group, MPEG, transport stream, and wherein the physical adapter is configured to extract the data usable to derive the rendition of the signal at the first level of quality and the reconstruction data from the data stream based on identifying one or more packet identifiers, PIDs, associated with the data usable to derive the rendition of the signal at the first level of quality and one or more packet identifiers, PIDs, associated with the reconstruction data in the transport stream.

4. (Original) A physical adapter according to claim 1, the physical adapter being configured to receive the data usable to derive the rendition of the signal at the first level of quality in an encoded form.

5. (Cancelled)

6. (Cancelled)

7. (Currently Amended) A physical adapter according to claim 1, the physical adapter further comprising:


8. (Previously Presented) A physical adapter according to claim 7, wherein the third extracted data stream comprises audio data.

9. (Previously Presented) A physical adapter according to claim 1, wherein the physical adapter is a conditional-access module, CAM, for the signal processing equipment. 

10-16. (Cancelled)

17. (Currently Amended) A method at a physical adapter, the method comprising:
receiving at least one data stream from a signal processing equipment via a single common physical interface; 
processing the at least one data stream to output: 
a first extracted data stream comparing data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality; and 
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second 
decoding, at a [[fist]] first decoder, the first extracted data stream to output a first decoded data stream; 
processing, at a second decoder, the first decoded data stream and the second extracted data stream to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data; 
outputting at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal; and 
encoding, at an encoder that is different from the first and second decoders, the reconstructed rendition of the signal at the second, higher level of quality prior to said outputting of said reconstructed rendition of the signal at the second, higher level of quality and/or the data derived from the reconstructed rendition of the signal at the second, higher level of quality,
wherein the physical adapter is configured to be connectable to the signal processing equipment via the single common physical interface and, when connected to the signal processing equipment via the single common physical interface, to enhance the functionality of the signal processing equipment, the physical adapter being configured to increase the quality of the rendition of the signal relative to the first level of 

18. (Original) A method according to claim 17, wherein the data usable to derive the rendition of the signal at the first level of quality is received in an encoded form.

19. (Original) A method according to claim 17, comprising:
decoding the data usable to derive the received rendition of the signal at the first level of quality;
deriving the rendition of the signal at the first level of quality using the decoded data usable to derive the received rendition of the signal at the first level of quality; and
using the derived rendition of the signal at the first level of quality and the reconstruction data to reconstruct the rendition of the signal at the second, higher level of quality.

20. (Cancelled)

21. (Previously Presented) A physical adapter according to claim 8, wherein the output of the common physical interface comprises an MPEG-2 encoded stream.

22. (Currently Amended) A computer program product comprising one or more computer-readable storage media having thereon computer-executable 
receiving at least one data stream from a signal processing equipment via a single common physical interface; 
processing the at least one data stream to output: 
a first extracted data stream comparing data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality; and 
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality, wherein the reconstruction data is indicative of a difference between the rendition of the signal at the second, higher level of quality and a further rendition of the signal at the second, higher level of quality, wherein the further rendition of the signal is derived from up-sampling the rendition of the signal at the first level of quality; 
decoding, at a [[fist]] first decoder, the first extracted data stream to output a first decoded data stream; processing, at a second decoder, the first decoded data stream and the second extracted data stream to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data; 

encoding, at an encoder that is different from the first and second decoders, the reconstructed rendition of the signal at the second, higher level of quality prior to said outputting of said reconstructed rendition of the signal at the second, higher level of quality and/or the data derived from the reconstructed rendition of the signal at the second, higher level of quality, 
wherein the physical adapter is configured to be connectable to the signal processing equipment via the single common physical interface and, when connected to the signal processing equipment via the single common physical interface, to enhance the functionality of the signal processing equipment, the physical adapter being configured to increase the quality of the rendition of the signal relative to the first level of quality when the at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal is output to the signal processing equipment.

23. (Previously Presented) A computer program product of claim 22, wherein the data usable to derive the rendition of the signal at the first level of quality is received in an encoded form.

24. (Previously Presented) A computer program product of claim 22, comprising:
decoding the data usable to derive the received rendition of the signal at the first level of quality;

using the derived rendition of the signal at the first level of quality and the reconstruction data to reconstruct the rendition of the signal at the second, higher level of quality.

25. (Cancelled)

Allowable Subject Matter
Claims 1, 3-4, 7-9, 17-19 & 21-24 are allowed.
The following is an Examiner’s statement of reasons for allowance: The instant invention is related to a physical adapter, method, and computer program product performing the functions of a video transcoder.
Prior art was found for the claims as follows: 
Sahdra et al. (US 2009/0141894 A1) (hereinafter Sahdra)
Suzuki et al. (US 6,330,280 B1) (hereinafter Suzuki)
Kim et al. (US 2010/0272190 A1) (hereinafter Kim1)
Besen (US 2010/0088736 A1) (hereinafter Besen) 
Kim (US 2013/0169866 A1) (hereinafter Kim2)
Kato et al. (US 2002/015529 A1) (hereinafter Kato)
Hedhli et al. (WO 2016/071501 A1) (hereinafter Hedhli)
Lowe et al. (US 2010/0208830 A1) (hereinafter Lowe)
Sun (US 2005/0259729 A1) (hereinafter Sun)
Lin et al. (US 2003/0202579 A1) (hereinafter Lin)

Regarding claim 1 and similarly claims 17 & 22, Sahdra discloses physical adapter [Paragraph [0021]-[0022], Fig. 1, Video processing system 102 in the form of USB dongle device 10 as physical adapter] comprising:
a single common physical interface configured to receive at least one data stream from a signal processing equipment [Paragraph [0021]-[0029], Fig. 1, USB and signal interface 198 as single common physical interface, receives video signals 110 as video data stream from Host 104 as signal processing equipment];
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality and a rendition of the signal at a second, higher level of quality, and to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality [Paragraph [0028]-[0035], Fig. 1, video signals 110 in first format in MPEG-2, as first extracted data stream, output from signal interface 198 to decoding module 236, and is usable to derive first decoded video signal and second format video signal in HDMI, as second higher level quality];
a first decoder configured to decode the first extracted data stream and to output a first decoded data stream [Paragraph [0028]-[0034], Fig. 1, Decoding module 236 as first decoder, decodes video signal 110 from first format to first decoded video signal, as first decoded data stream];
a second decoder configured to process the first decoded data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at [Paragraph [0028]-[0035], Fig. 1, Encoding module 234 as second decoder, processes decoded video signal 110 of first format to first decoded video signal, as first decoded data stream, and then produces transcoded video stream with increase in frame rate/resolution at second higher level of quality as reconstructed rendition];
wherein the single common physical interface is further configured to output to the signal processing equipment at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal [Paragraph [0022]-[0028], Fig. 1, USB dongle device with USB interface 20 and 198 encodes video signals 110 to form processed video signal 112, as reconstructed rendition of the signal and outputs to host 104, as signal processing equipment],
wherein the physical adapter is configured to be connectable to the signal processing equipment via the single common physical interface and, when connected to the signal processing equipment, the physical adapter being configured to increase the quality of the rendition of the signal relative to the first level of quality by outputting to the signal processing equipment at least the reconstructed rendition of the signal and/or data derived from the reconstructed rendition of the signal [Paragraph [0022]-[0035], Fig. 1, USB dongle device with USB interface 20 and 198 encodes video signals 110 to form processed video signal 112, as reconstructed rendition of the signal and outputs to host 104, as signal processing equipment, wherein encoding module 234 produces transcoded video stream with increase in frame rate / resolution at second higher level of quality as reconstructed rendition than at first format of decoded video signals 110].
[Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer receiving and outputting respective bitstreams];
a first extracted data stream comprising data usable to derive a rendition of a signal at a first level of quality in a tiered hierarchy including multiple levels of quality [Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer outputting respective bitstream to base layer decoder (first extracted data stream)]; and
a second extracted data stream comprising reconstruction data produced by processing a rendition of the signal at a second, higher level of quality in the tiered hierarchy and indicating how to reconstruct the rendition of the signal at the second level of quality using the rendition of the signal at the first level of quality [Col. 32-34 ll. 33-20, Fig. 18, Demultiplexer outputting respective bitstream to enhancement layer decoder (second extracted data stream)]; and
a second decoder configured to process the first decoded data stream and the second extracted data stream and to reconstruct the rendition of the signal at the second, higher level of quality based at least on the rendition of the signal at the first level of quality and the reconstruction data [Col. 32-34 ll. 33-20, Fig. 18, Enhancement layer decoder 253 as second decoder, reconstructs enhancement layer bit stream using decoded base layer image signal as rendition of signal at first level of quality and key signals and MVs as reconstruction data)].
Then, Sun teaches wherein the reconstruction data is indicative of a difference between the rendition of the signal at the second, higher level of quality and a further rendition of the signal at the second, higher level of quality, wherein the further rendition [Paragraph [0019], Fig. 2, Enhancement layer bitstream comprises residual coefficients 54, as reconstruction data being a difference between Enhancement layer rendition and upsampled base layer bitstream 48, combined with upsampled base layer to form enhancement layer rendition].
Finally, Lin teaches wherein an encoder is configured to encode at the second, higher level of quality prior to the output of at the second, higher level of quality and/or the data derived at the second, higher level of quality, the encoder being connected to and separate from the second decoder and separate from the first decoder [Paragraph [0038]-[0049], Fig. 5, VLC variable length coder 505 of transcoder 500, as separate encoder from decoders 501/503, encoding reconstructed enhancement layer signal output from adder 535].

However, neither Sahdra, Suzuki, Sun, nor Lin teach wherein the encoder is configured to encode the reconstructed rendition of the signal at the second, higher level of quality prior to the output of said reconstructed rendition of the signal at the second, higher level of quality and/or the data derived from the reconstructed rendition of the signal at the second, higher level of quality.

Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or in combination. These features, as well as the combination of all the limitations within the independent claims, are not found or 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections
between various claimed elements make them allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707. The examiner can normally be reached M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL CHANG/Examiner, Art Unit 2487